INVESTMENT OBJECTIVE The Fund seeks growth of capital through investment in equity securities of companies active in the water-related resource sector, in accordance with the Fund’s corporate responsibility standards and strategies. This objective may be changed by the Fund’s Board of Directors without shareholder approval. FEES AND EXPENSES OF THE FUND This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class I Redemption fee (as a % of amount redeemed or exchanged 2.00% within 7 days of purchase) Annual Fund Operating Expenses (expenses that you pay each year as a % of the value of your investment) 1 Class I Management fees 2 1.05% Distribution and service (12b-1) fees None Other expenses 0.28% Total annual fund operating expenses 1.33% Less fee waiver and/or expense reimbursement 3 (0.04%) Net expenses 1.29% 1 Based on actual expenses for the past fiscal year adjusted for estimates of Class I specific expenses. 2 Management fees are restated to reflect current contractual fees rather than the fees in effect during the previous fiscal year. 3 The investment advisor has agreed to contractually limit direct net annual fund operating expenses to 1.29% through January 31, 2015. Only the Board of Directors of the Fund may terminate the Fund’s expense limitation before the contractual period expires, upon 60 days’ prior notice to shareholders. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that: • you invest $1,000,000 in the Fund for the time periods indicated; • your investment has a 5% return each year; • the Fund’s operating expenses remain the same; and • any Calvert expense limitation is in effect for the period indicated in the fee table above. Although your actual costs may be higher or lower, under these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $13,139 $41,748 $72,495 $159,796 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (“turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the “Example”, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 104% of its portfolio’s average value. INVESTMENTS, RISKS AND PERFORMANCE Principal Investment Strategies The Fund normally invests at least 80% of its net assets in equity securities of U.S. and non-U.S. companies whose main business is in the water sector or that are significantly involved in water-related services or technologies. The Fund will provide shareholders with at least 60 days’ notice before changing this 80% policy. The Fund concentrates (invests more than 25% of its total assets) in the water-related resource sector. Investments in water-related resource sectors and companies include: water treatment, engineering, filtration, environmental controls, water-related equipment, water and wastewater services, and water utilities. These companies may be involved in technologies, services and products including water distribution, water infrastructure and equipment, construction and engineering, environmental control and metering, and services or technologies that conserve or enable more efficient use of water. The Fund seeks to invest in companies directly involved in the management of water-related resources and not in packagers or resellers of bottled water. A company whose main business is in the water-related resource sector or that is significantly involved in the water-related resource sector will: (1) derive at least 50% of its revenues or earnings from water-related resource sector activities; (2) devote at least SUMMARY PROSPECTUS JANUARY 31, 2014 1 50% of its assets to such activities; or (3) be included in one of the following water indices: S&P Global Water Index, ISE Water Index TM and S-Network Global Water Index
